Citation Nr: 0313749	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1992 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Denver, 
Colorado.  The veteran testified at a hearing before the 
undersigned in November 2002; a transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed decision dated in December 1995 the RO 
denied entitlement to service connection for a right knee 
disability.

2.  Evidence received since the December 1995 decision is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
a right knee disability.

3.  All information and evidence necessary for an equitable 
disposition of the merits of the issue decided herein have 
been obtained.

4.  Chondromalacia of the right patella was manifested one 
month after the veteran's discharge from service; she has 
demonstrated a continuity of right knee symptomatology 
thereafter; and, such symptomatology is attributed to 
currently diagnosed chondromalacia of the right patella.




CONCLUSIONS OF LAW

1.  Evidence submitted in support of the veteran's attempt to 
reopen her claim of entitlement to service connection for a 
right knee disability is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §  
3.156(a) (2001).

2.  Chondromalacia of the right patella was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this decision the Board reopens the veteran's claim and 
grants entitlement to service connection for a right knee 
disability, a determination that constitutes a complete grant 
of the benefit sought on appeal.  As such, the Board finds 
that no further action is required to comply with the VCAA 
and the implementing regulations.

Legal Criteria

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Factual Background

Service medical records are negative for complaints, 
treatment or diagnosis of any right knee disorder.

The report of VA examination dated in August 1995 includes 
note of the veteran's report of recurrent knee pain and 
occasional locking of the right knee since physical training 
during service.  The veteran also indicated that her kneecap 
moved an excessive amount, and that she sometimes had a 
sensation that her patella was out of place.  The report 
indicates that the veteran carried the diagnosis of possible 
torn cartilage or a torn ligament without having had any 
clear injury over the last month and without a history of 
trauma.  The VA examiner diagnosed chondromalacia of the 
right patella, and proposed additional evaluation to rule out 
internal derangement of the knee.  Magnetic resonance imaging 
(MRI) of the veteran's right knee was accomplished in 
September 1995 and revealed findings consistent with a tear.  
Diagnostic arthroscopy conducted in October 1995 revealed 
normal menisci and a normal knee.

An emergency room report dated October 1999 reflects that the 
veteran reported having twisted her knee the night before.  
The diagnosis was Housemaid's knee.

An October 1999 outpatient report notes the veteran's 
complaints of knee locking and pain.  The diagnosis was a 
probable lateral meniscus tear.  A December 1999 MRI of the 
right knee revealed chondromalacia of the patella, with a 
small amount of effusion, but no evidence for meniscal tear; 
the doctor indicated that this did not exclude minor partial 
meniscectomy.  

A February 2000 report of outpatient treatment indicates that 
the veteran was seen with complaints of patellar pain and 
locking with activity.  The examiner diagnosed with 
chondromalacia of the patella.

A letter dated March 2000 from a private physician indicated 
that the veteran originally injured her knee during physical 
training in 1995, while she was in the military, and that she 
continued to have pain and locking of the knee thereafter.  
The physician indicated that the veteran reinjured her knee 
in October 1999, and continued to have problems with the 
right knee since that time.  The physician indicated that the 
original injury which occurred in 1995 was service connected, 
and that the veteran's October 1999 injury was related to the 
1995 injury.

The veteran was seen by a private physician in November 2000, 
with complaints of chronic bilateral knee pain.  The 
diagnosis was lateral patellar compression syndrome and 
patellofemoral pain.

In January 2001, the veteran underwent surgery on her right 
knee, for right patellofemoral pain.  A lateral retinacular 
release was performed.  The veteran was noted to have a 
patella with spots of grade one chondrosis.

Records dated October and November 2001 indicate that the 
veteran continued to complain of pain in both knees.

In November 2002, the veteran testified before the 
undersigned.  She reported that she first experienced right 
knee pain in May 1995, after her final physical training 
test, and also reported that she noted pain in her knee when 
she was out-processing from service in June 1995.  During the 
hearing it was discussed that she was discharged from service 
on July 15, 1995, and was seen medically on August 15, 1995, 
with complaints of pain and giving way of the knee.  She 
indicated that she did not injure her knee in the month 
between discharge and her August examination. 

Analysis

The RO denied service connection for a right knee disability 
in a rating decision dated in December 1995.  The RO notified 
the veteran of that determination by letter dated later in 
December 1995.  Regulations provide that an appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 
(2002).  The veteran did not appeal within one year of the 
notification letter.  Thus, the determination became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2002).

In the December 1995 decision, the RO denied the veteran's 
claim based on the fact that the RO found that service 
medical records were completely negative for any complaints 
of, or treatment for, a right knee disorder, and that there 
was no evidence of a nexus between right knee problems and 
service.

The evidence received since the December 1995 RO rating 
decision includes a March 2000 letter from the veteran's 
private physician, which speaks directly to the onset and 
etiology of the veteran's right knee disorder, concluding 
that currently diagnosed right knee disability was related to 
physical training during service.  Such is new, not having 
previously been considered, and, moreover, is both competent 
and pertinent evidence that must be considered in determining 
the etiology of the veteran's right knee disability.  As 
such, it is a sufficient basis upon which to reopen the 
veteran's claim.

With regard to the merits of the veteran's claim, the Board 
notes that the medical evidence of record indicates that the 
veteran has experienced right knee pain and episodes of her 
knee giving way since approximately one month after her 
discharge from service.  She has also testified as to a 
continuity of such symptomatology since her in-service 
physical training and to date.  She has denied any injury in 
the interim between discharge and her August 1995 
examination, and there is no evidence to refute such 
assertion.  Moreover, both the initial post-service 
examination and later VA and private medical evaluations 
attribute the veteran's complained-of right knee 
symptomatology to a diagnosis of chondromalacia of the right 
patella.  The symptomatology complained-of by the veteran has 
remained the same.  The veteran's private physician has 
attributed the veteran's current diagnosis and her 1999 re-
injury to training during service.  There is no medical 
opinion contradicting that conclusion.  Thus, although the 
service discharge examination notes no right knee disability, 
considering the veteran's complaints of right knee pain so 
close in time to her service discharge date, the 
manifestation of recognized knee disability within a month 
after such discharge, and the opinion from her private 
physician dated in March 2000, the Board finds that the 
evidence supports the conclusion that the veteran's right 
knee disability, diagnosed as chondromalacia of the right 
patella, is related to service.  Service connection is 
therefore warranted for that disability.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disability 
is reopened, and, service connection for chondromalacia of 
the right patella is granted.



	                        
____________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

